DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on May 31 and November 2 of 2020 were filed after the mailing date of the application on May 31, 2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Examiner’s Note
The Examiner makes note that for copending Application No. 16/888,773, a double patenting rejection is made in view of the instant application.  This is because the claims of copending Application No. 16/888,773 are broader in every aspect than the instant application claims and are therefore an obvious variant thereof.  However, the instant application claims have additional limitations that are not covered by the claims of copending Application No. 16/888,773.  For example, Claim 1 of the instant application recites identifying any buffers sampled by the last shader that are to be written by a previous render that has still to be sent for execution on a GPU and to determine whether the last shader samples from the identified buffers using screen space coordinates that correspond to a current fragment location; and in response to determining that the last shader used by the first draw call does sample from the identified buffers using screen space coordinates that correspond to the current fragment location, adding previous render that has still to be sent for execution on a GPU.  Thus, the instant application claims have additional limitations that are not covered by the claims of copending Application No. 16/888,773.  Thus, for the instant application, there is no double patenting rejection in view of copending Application No. 16/888,773.
Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


8.	Claims 1, 6, 8, 14, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsung (US 20160379336A1), Brothers (US 20160358307A1), Michail (US 20100013854A1), and Nevraev (US 20190005713A1).
9.	As per Claim 1, Tsung teaches a method of rendering a scene in a graphics system (graphics-processing unit for tile-based rendering of a display area, [0009]).  When a checking model determines that a last thread of a current bin is equal to a first thread of a following bin, a merging module merges two threads.  For example, one object shown on a frame needs at least two lists for complete drawing the object, thus, the at least two lists are judged to be the same and are determined to be mergeable [0048].  The proposed thread-merging mechanism merges the threads, and the merged thread is processed [0049]. Thus, the checking of the threads is done before the threads are sent for execution, in order to merge the threads so that the merged threads are sent for execution.  Tsung teaches each list corresponds to one draw call [0045].  Tsung teaches a shader code assembly of one thread and a shader of another thread [0027].  A list (draw call) has a series of threads [0042].  Thus, a draw call (list) has a series of shaders (threads of shader code assemblies) [0027, 0042].  Thus, Tsung teaches analyzing at least a last shader (thread) in a series of shaders used by the first draw call (list) to determine whether the last shader samples from an object matching a current fragment location, meaning that it is at coordinates that correspond to a fragment location that is the same as a current fragment location [0048, 0045, 0027, 0042].  Thus, Tsung teaches the method comprising:  identifying a first draw call (list) within a current render; analyzing at least a last shader (thread) in series of shaders used by the first draw call to identify an object to be processed by the last shader that are to be written by a previous render that has still to be sent for execution on a graphics processor (GPU) 
	However, Tsung does not teach identifying any buffers sampled by the last shader that are to be written by the previous render that has still to be sent for execution on the GPU and to determine whether the last shader samples from the identified buffers; and in response to the determining that the last shader used by the first draw call does sample from the identified buffers, recompiling the last shader to replace an instruction that reads data from an identified buffer with an instruction that reads data from an on-chip register.  However, Brothers teaches a method of rendering a scene in a graphics system (rendering of graphical images in which a graphics renderer and a compute shader is utilized, [0002]), the method comprising:  identifying a first draw call within a current render (analyzes API graphics renderer calls and compute shader calls, [0021]).  Brothers teaches the interleaved scheduling module 130 determines sets of interleaved tiled graphics renderer and compute shader operations on interdependent render targets to reduce external memory traffic by maintaining intermediate results of the interleaved operations in the on-chip memory 160 [0023].  Thus, Brothers teaches analyzing a shader operation to determine whether the previous shader operation is interdependent on a current shader operation; and in response to determining that the previous shader operation is interdependent on the current shader operation, recompiling the shader to replace an instruction that reads data from an identified buffer with an instruction that reads from an on-chip register ([0023], analysis can be applied to a case where the compute shader writes output to external memory and a graphics renderer loads the data from the external memory, the compute shader and graphics renderer can be interleaved by recompiling the compute shader to output the data to the on-chip buffer, [0041], schedules the interleaved execution of each tile, output of a graphics renderer for a given tile is stored in on-chip memory 160 (or, e.g., other on chip storage such as a data register), data is immediately read back by a subsequent compute shader, eliminating the unnecessary external memory accesses, [0036]).  Since Tsung teaches analyzing at least a last shader (thread) in series of shaders used by the first draw call to identify an object to be processed by the last shader that are to be written by a previous render that has still to be sent for execution on a graphics processor (GPU) and to determine whether the last shader is to process the identified object using coordinates that correspond to a current fragment location; and in response to determining that the last shader used by the first draw call is to processed the identified object using coordinates that correspond to the current fragment location, adding the first draw call to data relating to the previous render and the draw calls are merged [0048, 0045, 0027, 0042], this teaching from Brothers can be implemented into the device of Tsung so that it analyzes at least a last shader in a series of shaders used by the first draw call to identify the buffer sampled by the last shader that is to be written by a previous render that has still to be sent for execution on a GPU and to determine whether the last shader samples from the identified buffer using coordinates that correspond to a current fragment location; and in response to determining that the last shader used by the first draw call does sample from the identified buffer using coordinates that correspond to the current fragment location, adding the first draw call to data relating to the previous render and recompiling the last shader to replace an instruction that reads data from an identified buffer with an instruction that reads data from an on-chip register.

However, Tsung and Brothers do not teach identifying any buffers sampled by the last shader that are to be written by the previous render that has still to be sent for execution on the GPU and to determine whether the last shader samples from the identified buffers.  However, Michail teaches sampling from the identified buffers (multi-sample buffers that run the pixel shader, [0003], supersampling in the shaders to produce additional samples, [0022]).  Since the combination of Tsung and Brothers teaches identify the buffer sampled by the last shader that is to be written by a previous render that has still to be sent for execution on a GPU and to determine whether the last shader samples from the identified buffer, this teaching from Michail can be implemented into the combination of Tsung and Brothers so that it identifies any buffers sampled by the last shader that are to be written by the previous render that has still to be sent for execution on the GPU and to determine whether the last shader samples from the identified buffers.  

	However, Tsung, Brothers, and Michail do not teach that the coordinates are screen space coordinates.  However, Nevraev teaches determining whether the shader samples from the identified buffer using screen space coordinates that correspond to a current fragment location (deferred pass compute shader(s) 131 can store the subset of pixels having the deferred pass(es) applied in the same location within the screen-space tile (e.g., as determined from the coordinate buffer 129), [0067]).  Thus, this teaching from Nevraev can be implemented into the combination of Tsung, Brothers, and Michail so that the coordinates are screen space coordinates.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tsung, Brothers, and Michail so that the coordinates are screen space coordinates as suggested by Nevraev.  It is well-known in the art that during 3D rendering, in order to display the resulting 2D image on a screen, the 2D image has to be in the screen space coordinate space.
10.	As per Claim 6, the combination of Tsung, Brothers, Michail, and Nevraev teaches wherein analyzing at least a last shader in the series of shaders used by a draw call to identify any buffers sampled by the last shader that are to be written by a previous render that has still to be sent for execution on the GPU and to determine whether the last shader samples from the identified buffers using screen space coordinates that correspond to the current fragment check module determines whether the shader code assemblies of the different lists are the same, and when the requirement is met, the threads in different lists are merged, [0051]).  Thus, the combination of Tsung, Brothers, Michail, and Nevraev teaches wherein analyzing at least a last shader in the series of shaders used by a draw call to identify any buffers sampled by the last shader that are to be written by a previous render that has still to be sent for execution on the GPU and to determine whether the last shader samples from the identified buffers using screen space coordinates that correspond to the current fragment location comprises:  inspecting code in at least the last shader in the series of shaders to determine whether one of a predefined set of patterns is present within the code.  
11.	As per Claim 8, the combination of Tsung, Brothers, Michail, and Nevraev teaches further comprising, in response to determining that the last shader used by the first draw call does sample from the identified buffers using screen space coordinates that correspond to the current fragment location and prior to both adding the first draw call to data relating to the previous render and recompiling the last shader to replace an instruction that reads data from an identified buffer with an instruction that reads data from an on-chip register, as discussed in the rejection for Claim 1.  Tsung teaches analyzing code in the series of shaders used by the draw call to identify whether one of a set of predefined conditions that preclude merging is satisfied (S820); and in response to identifying that any of the predefined conditions that preclude merging are satisfied, adding the draw call to the data relating to the current render instead of to the data relating to the previous render and omitting the merging of the last shader (S830) (in step S820, the graphics-processing apparatus may determine whether a thread merge condition is 
In response to identifying that any of the predefined conditions that preclude merging are satisfied, adding the draw call to the data relating to the current render instead of to the data relating to the previous render and omitting the recompilation of the last shader.
12.	As per Claim 14, since the combination of Tsung, Brothers, Michail, and Nevraev teaches in response to determining that the last shader used by the first draw call does sample from the identified buffers using screen space coordinates that correspond to the current fragment location, adding the first draw call to data relating to the previous render, as discussed in the rejection for Claim 1, this means that if instead it determines that it does not, then the first draw call is not added to data relating to the previous render, so the first draw call and all subsequent draw calls on the current render are added to data relating to the current render.  
13.	As per Claim 18, Tsung teaches wherein the first draw call within a current render is an initial draw call in the current render [0048, 0045].
14.	As per Claim 19, Claim 19 is similar in scope to Claim 1, except that Claim 19 is directed to a graphics system comprising a general purpose processor and a graphics processor, wherein the general purpose processor comprises a driver and a compiler, wherein the driver is configured to perform the method of Claim 1.  Tsung teaches a graphics system comprising a general purpose processor and a graphics processor (processor (a central processing unit), GPU, [0006], graphics processing unit, [0010]).
	However, Tsung does not expressly teach wherein the general purpose processor comprises a driver and a compiler, wherein the driver is configured to perform the method.  However, Brothers teaches a graphics system (100) comprising a general purpose processor (101) and a graphics processor (102), wherein the general purpose processor comprises a driver (108) (graphics processing system 100 having a central processing unit 101 and a driver 108, graphics processing unit 102, [0015]) and a compiler [0024], wherein the driver is configured to perform the method (support is provided in driver 108 to interleave graphics rendering operations and compute shader operations to maintain intermediate results or data on-chip and reduce the number of accesses to the external memory 102, [0018]).  Thus, Claim 19 is rejected 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tsung so that the general purpose processor comprises a driver and a compiler, wherein the driver is configured to perform the method as suggested by Brothers.  It is well-known in the art that a driver is a computer program that is needed to operate or control the graphics processor.  It is well-known in the art that a compiler is a computer program that is needed to translate computer code written in one programming language into another language.
15.	As per Claim 20, Claim 20 is similar in scope to Claim 19, except that Claim 20 has the additional limitation wherein the compiler is configured, response to receiving a trigger signal from the driver to perform the recompilation.  Tsung does not teach wherein the compiler is configured, response to receiving a trigger signal from the driver to perform the recompilation.  However, Brothers teaches wherein the compiler is configured, response to receiving a trigger signal from the driver (108) to perform the recompilation (the driver 108 performs any necessary re-compiling of the compute shaders through the driver (and the support of a compiler software stack), [0026]).  Thus, Claim 20 is rejected under the same rationale as Claim 19, along with this additional teaching from Brothers.  This would be obvious for the reasons given in the rejection for Claim 19.
16.	Claims 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsung (US 20160379336A1), Brothers (US 20160358307A1), Michail (US 20100013854A1), and Nevraev (US 20190005713A1) in view of Gonzalez (US 20190369849A1).

However, Tsung, Brothers, Michail, and Nevraev do not expressly teach wherein the series of shaders referenced by the draw call comprises a vertex shader and a fragment shader.  However, Gonzalez teaches wherein the series of shaders referenced by the draw call comprises a vertex shader and a fragment shader (one or more draw calls 210 contain two shaders 215: a vertex shader followed by a fragment shader, [0042]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tsung, Brothers, Michail, and Nevraev so that the series of shaders referenced by the draw call comprises a vertex shader and a fragment shader as suggested by Gonzalez.  It is well-known in the art that the fragment shader is applied after the vertex shader.
18.	As per Claim 5, Claim 5 is similar in scope to Claim 1, except that Claim 5 has the additional limitation that the last shader is the fragment shader.  Tsung, Brothers, Michail, and Nevraev do not expressly teach that the last shader is the fragment shader.  However, Gonzalez teaches that the last shader is the fragment shader [0042].  Thus, Claim 5 is rejected under the same rationale as Claim 1 along with this additional teaching from Gonzalez.  This would be obvious for the reasons given in the rejection for Claim 4.
19.	Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsung (US 20160379336A1), Brothers (US 20160358307A1), Michail (US 20100013854A1), and Nevraev (US 20190005713A1) in view of Moreton (US007292239B1).

However, Tsung, Brothers, Michail, and Nevraev do not teach inspecting code in at least the last shader in the series of shaders to determine whether a sample position used to sample from the identified buffers is calculated in the last shader using a screen-space transformation. However, Moreton teaches inspecting code in at least the last shader in the series of shaders to determine whether a sample position used to sample is calculated in the last shader using a screen-space transformation (vertex processing unit 205 executes vertex programs, also referred to as a vertex shader, the vertex program transforms a vertex from a three-dimensional world coordinate system to a two-dimensional screen coordinate system, col. 5, lines 40-47; culling operations unit outputs the vertex data transformed to screen-space coordinate system, which is stored in the VPC cache 515, these portions of the culling operations will remain unchanged and can be reused for culling of additional primitives that use the same vertices, col. 10, lines 7-9, 16-18).  Since Michail teaches sampling from the identified buffers [0003, 0022], as discussed in the rejection for Claim 1, this teaching from Moreton can be implemented into the device of Michail so that it includes inspecting code in at least the last shader in the series of shaders to determine whether a sample position used to sample from the identified buffers is calculated in the last shader using a screen-space transformation.
.
20.	Claims 13 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsung (US 20160379336A1), Brothers (US 20160358307A1), Michail (US 20100013854A1), and Nevraev (US 20190005713A1) in view of Leather (US 20050046639A1).
21.	As per Claim 13, Tsung, Brothers, Michail, and Nevraev are relied upon for the teachings as discussed above relative to Claim 1.
However, Tsung does not teach wherein recompiling the last shader to replace an instruction that reads data from an identified buffer with an instruction that reads data from an on-chip register.  However, Brothers teaches wherein recompiling the last shader to replace an instruction that reads data from an identified buffer with an instruction that reads data from an on-chip register, as discussed in the rejection for Claim 1.
However, Tsung, Brothers, Michail, and Nevraev do not teach removing, on recompilation, any instructions in the last shader that are used to calculate the coordinates of the texture samples read from the identified buffer.  However, Leather teaches removing any instructions that are used to calculate the coordinates of the texture samples read from the identified buffer (texture coordinate processing circuitry generating a set of modified texture coordinates, said texture coordinate processing circuitry performing at least scaling of texture coordinates and a storage buffer for saving a set of modified texture coordinates for reuse by the texture retrieval circuitry in accessing texels of corresponding texture image data maps stored in texture memory, Claim 11 of Leather).  Thus, this teaching from Leather can be implemented into the device of Brothers so that it includes removing, on recompilation, any instructions in the last shader that are used to calculate the coordinates of the texture samples read from the identified buffer.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tsung, Brothers, Michail, and Nevraev to include removing, on recompilation, any instructions in the last shader that are used to calculate the coordinates of the texture samples read from the identified buffer because Leather suggests that coordinates that were previously calculated can be reused so that it does not have to calculate the coordinates again (Claim 11 of Leather).
22.	As per Claim 16, Tsung does not teach recompiling the last shader.  However, Brothers teaches recompiling the last shader, as discussed in the rejection for Claim 1.
However, Tsung, Brothers, Michail, and Nevraev do not teach removing any instructions that calculate the coordinates matching a current fragment location.  However, Leather teaches removing any instructions that calculate the coordinates matching a current fragment location (Claim 11 of Leather).  This would be obvious for the reasons given in the rejection for Claim 13.
23.	Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsung (US 20160379336A1), Brothers (US 20160358307A1), Michail (US 20100013854A1), and Nevraev (US 20190005713A1) in view of Jin (US 20190164337A1).
Claim 15 is similar in scope to Claim 1, except that Claim 15 has the additional limitation to replace the instruction that reads the data from the one or more buffers at coordinates 
	However, Tsung, Brothers, Michail, and Nevraev do not expressly teach a plurality of on-chip registers.  However, Jin teaches merging two shaders so that the first merged shader runs to finish and calls to the second merged shader without return.  Return-values is sued along with a ret_value instruction for preserving input data needed by the second merged shader.  The data is stored in physical registers [0033].  Since Brothers teaches the on-chip register [0041, 0036], this teaching of the on-chip registers from Jin can be implemented into the device of Brothers so that it has on-chip registers.  Thus, Claim 15 is rejected under the same rationale as Claim 1 along with this additional teaching from Jin.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tsung, Brothers, Michail, and Nevraev to include a plurality of on-chip registers as suggested by Jin.  It is well-known in the art to store data in on-chip registers to be used by the shader instructions in operations.
Allowable Subject Matter
24.	Claims 2, 3, 9-12, and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  

26.	The prior art taken singly or in combination do not teach or suggest the combination of all the limitations of Claim 3 and base Claim 1, and in particular, do not teach for each subsequent draw call in the current render, analyzing at least a last shader in a series of shaders used by the subsequent draw call to identify any buffers sampled by the last shader that are to be written by a previous render that has still to be sent for execution on the GPU and to determine whether the last shader samples from the identified buffers using screen space coordinates that correspond to the current fragment location; and wherein the method comprises, in response to determining that, for each draw call in the current render, the last shader used by the draw call 
27.	The prior art taken singly or in combination do not teach or suggest the combination of all the limitations of Claim 9 and base Claim 1, and in particular, do not teach prior to analyzing at least a last shader in a series of shaders used by the first draw call to identify any buffers sampled by the last shader that are to be written by a previous render that has still to be sent for execution on the GPU and to determine whether the last shader samples from the identified buffers using screen space coordinates that correspond to the current fragment location:  accessing a merge parameter associated with an output data structure which is bound to by the current render; in response to determining that the merge parameter identifies the output data structure as a merge candidate, analyzing at least a last shader in a series of shaders used by first draw call to identify any buffers sampled by the last shader that are to be written by a previous render that has still to be sent for execution on the GPU and to determine whether the last shader samples from the identified buffers using screen space coordinates that correspond to the current fragment location; and in response to determining that the merge parameter does not identify the output data structure as a merge candidate, adding all draw calls on the current render to the data relating to the current render.  As per Claim 10, Claim 10 depends from Claim 9, and therefore also contains allowable subject matter.
28.	The prior art taken singly or in combination do not teach or suggest the combination of all the limitations of Claim 11 and base Claim 1, and in particular, do not teach accessing a merge parameter associated with an output data structure which is bound to by a next render; and

29.	The prior art taken singly or in combination do not teach or suggest the combination of all the limitations of Claim 17 and base Claim 1 and intervening Claims 15-16, and in particular, do not teach in response to determining that the last shader used by the first draw call does sample from the identified buffers using screen space coordinates that correspond to the current fragment location, recompiling any shaders in the series of shaders to omit any instructions that calculate or output parameters used only by instructions that have been removed in the recompilation of the last shader.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONI HSU whose telephone number is (571)272-7785.  The examiner can normally be reached on M-F 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571)272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


JH
/JONI HSU/Primary Examiner, Art Unit 2611